Citation Nr: 1506011	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-11 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain.

2.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD), with alcohol abuse, in excess of 50 percent prior to June 7, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991, and July 2004 to October 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

By way of an April 2011 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent disability evaluation.  The Veteran was notified of the decision in May 2011.  A VA Form 9 and attachment were submitted in May 2011, wherein the Veteran disagreed with the evaluation assigned.  The Board has construed this to constitute a notice of disagreement (NOD) with the PTSD rating.  Although the RO subsequently increased the Veteran's PTSD to 70 percent in an August 2014 rating decision, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran most recently underwent a VA examination to assess the severity of his service-connected low back disability in May 2012.  The record does not show the RO has considered this evidence in the first instance or that the Veteran has waived his right to have the evidence initially considered by the RO.  Therefore, a remand for RO consideration of the evidence is required.
 
Accordingly, the case is REMANDED to the RO for the following actions:

1. An SOC on the claim for an initial increased rating for PTSD with alcohol abuse should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

2. The RO should undertake any indicated development and then adjudicate the claim for an increased rating low back strain.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




